Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action

Remarks
Applicant’s election with traverse of Claims 1-12 and 18-20 in the response filed on 2/3/2021 is acknowledged. The traversal is on the ground(s) that “a thorough search and examination of the claims in Invention I (Claims 1-12 and 18-20) would be relevant to the examination of the claims of Invention II (Claims 13-17) and would not be a serious burden on the Examiner”. This is not found persuasive because the method as claimed can be used to make another and materially different device, e.g., the device claimed does not require performing a first phase change treatment on the phase change material to change the phase change material from a first phase state to a second phase state; removing a portion of the cover layer in the region to be opened to form an opening at least partially passing through the cover layer; and performing a second phase change treatment on the phase change material to change the phase change material from a second phase state to a first phase state. The opening can be formed by selective deposition or deposition and etching without phase change treatment.
The requirement is still deemed proper and is therefore made FINAL.
s 13 - 17 drawn to an invention nonelected with traverse in the reply filed on 2/3/2021. A complete reply to the final rejection must include cancellation of nonelected claims or other appropriate action (37 CFR 1.144) See MPEP § 821.01.

Drawings Objection Withdrawal
Applicant’s amendment of Claim 1 is acknowledged. Thus, the objection to the drawings is withdrawn.

Claim Rejections – 35 U.S.C. 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 3, 18 and 19 rejected under 35 U.S.C. 103 as being unpatentable over Fujioka (U.S. Patent No. 6,525,792) of record, in view of Teramoto (U.S. Patent Pub. No. 2006/0290830).
	Regarding Claim 1
	FIG. 1 of Fujioka discloses an array substrate comprising: a base substrate (2); a cover layer (13) on the base substrate; and a stress buffer structure (12) adjacent to the opening and on a side of the cover layer facing the base substrate, wherein the stress buffer structure comprises a phase change material (Col. 4, Lines 34-38), and wherein a 
Fujioka fails to disclose “an opening passing through the cover layer”.
	FIG. 4 of Teramoto discloses a similar array substrate, comprising an opening passing through the cover layer (38). 
	It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the device of Fujioka, as taught by Teramoto. The ordinary artisan would have been motivated to modify Fujioka in the above manner for the purpose of reducing variations in optical characteristics of reflected light (Para. 11 of Teramoto).

	Regarding Claim 4
	FIG. 1 of Fujioka discloses the stress buffer structure further comprises a first barrier (11) on the base substrate and surrounding the phase change material (12), and wherein a height of the phase change material is lower than a height of the first barrier.

	Regarding Claim 5
	FIG. 1 of Fujioka discloses the phase change material comprises a solid-liquid phase change material (Col. 4, Lines 34-38).

	Regarding Claim 6


	Regarding Claim 7
	FIG. 1 of Fujioka discloses the thermal phase change material comprises a resin (Col. 4, Lines 34-38).

	Regarding Claim 11
	Fujioka discloses a display panel comprising the array substrate according to claim 1 (Col. 1, Lines 14-24).

	Regarding Claim 12
	Fujioka discloses a display panel comprising the array substrate according to claim 1 (Col. 1, Lines 14-24).

	Regarding Claim 20
	FIG. 1 of Fujioka discloses the phase change material comprises a solid-liquid phase change material (Col. 4, Lines 34-38).

Claims 2, 3, 18 and 19 rejected under 35 U.S.C. 103 as being unpatentable over Fujioka and Teramoto, in view of Kanno (U.S. Patent Pub. No. 2016/0238751) of record.
Regarding Claim 2
	Fujioka as modified by Teramoto discloses Claim 1, wherein the phase change material (12) is disposed in the groove. 
Fujioka as modified by Teramoto fails to disclose “a groove in the base substrate” and “a top surface of the phase change material is lower than a top surface of the base substrate”.
	FIG. 8 of Kanno discloses a similar array substrate, comprising a groove in the base substrate (30). 
	It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the device of Fujioka, as taught by Kanno, such that a top surface of the phase change material is lower than a top surface of the base substrate. The ordinary artisan would have been motivated to modify Fujioka in the above manner for the purpose of improving display quality (Para. 7 of Kanno).

	Regarding Claim 3
	FIG. 8 of Kanno discloses an orthographic projection area of a top portion of the groove on a top surface of the base substrate is smaller than an orthographic projection area of a bottom portion of the groove on a top surface of the base substrate.

	Regarding Claim 18
	FIG. 1 of Fujioka discloses the phase change material comprises a solid-liquid phase change material (Col. 4, Lines 34-38).


	FIG. 1 of Fujioka discloses the phase change material comprises a solid-liquid phase change material (Col. 4, Lines 34-38).

Claim 8 rejected under 35 U.S.C. 103 as being unpatentable over Fujioka and Teramoto, in view of Maekawa (U.S. Patent Pub. No. 2008/0105875) of record.
	Regarding Claim 8
	Fujioka as modified by Teramoto discloses Claim 4, wherein the stress buffer structure further comprises a second barrier (11) on a side of the first barrier away from the phase change material (12). 
Fujioka as modified by Teramoto fails to disclose “a desiccant between the first barrier and the second barrier”.
	FIG. 18B of Maekawa discloses a similar array substrate, comprising a desiccant (3304) between the first barrier and the second barrier. 
	It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the device of Fujioka, as taught by Maekawa. The ordinary artisan would have been motivated to modify Fujioka in the above manner for the purpose of preventing deterioration due to moisture (Para. 161 of Maekawa).
	
Claim 9 rejected under 35 U.S.C. 103 as being unpatentable over Fujioka, Teramoto and Maekawa, in view of Kanno.
	Regarding Claim 9
	Fujioka as modified by Teramoto and Maekawa discloses Claim 8. 

	FIG. 8 of Kanno discloses a similar array substrate, wherein at least one of a cross section of the first barrier or a cross section of the second barrier has an inverted trapezoid shape. 
	It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the device of Fujioka, as taught by Kanno. The ordinary artisan would have been motivated to modify Fujioka in the above manner for the purpose of improving display quality (Para. 7 of Kanno).
	
Claim 10 rejected under 35 U.S.C. 103 as being unpatentable over Fujioka, Teramoto, Maekawa and Kanno, in view of Kishimoto (U.S. Patent Pub. No. 2019/0058160) of record.
	Regarding Claim 10
	Fujioka as modified by Teramoto, Maekawa and Kanno discloses Claim 9. 
Fujioka as modified by Teramoto, Maekawa and Kanno fails to disclose “the cover layer comprises at least one of a passivation layer or a packaging layer, and wherein the stress buffer structure further comprises a protection layer covering the phase change material and the first barrier”.
	FIG. 5 of Kishimoto discloses a similar array substrate, wherein the cover layer comprises at least one of a passivation layer (16) or a packaging layer, and the stress 
	It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the device of Fujioka, as taught by Kishimoto. The ordinary artisan would have been motivated to modify Fujioka in the above manner for the purpose of suppressing entrance of moisture and oxygen (Para. 7 of Kishimoto).
	
Response to Arguments
Applicant’s arguments with respect to Claim 1 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHENG-BAI ZHU whose telephone number is (571)270-3904.  The examiner can normally be reached on 11am – 7pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thao Le can be reached on (571)272-1708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/SHENG-BAI ZHU/Primary Examiner, Art Unit 2892